The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       May 8, 2015

                                   No. 04-15-00124-CR

                                   Hector RAMIREZ,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2894
                   The Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
      Appellant has filed a written response showing that he had paid the fee for
the reporter’s record. The court reporters have now filed their respective reporter’s
record. We therefore ORDER appellant to file his brief on or before June 8, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court